Exhibit 10.16

RESTRICTED STOCK UNIT AWARD AGREEMENT

[FOR NON-162(M) COVERED EMPLOYEES]

[Date of Grant]

This RESTRICTED STOCK UNIT AWARD AGREEMENT (this “Agreement”) is entered into as
of the date first written above by and between PPG Industries, Inc. (the
“Company”) and              (the “Participant”).

The Company maintains the PPG Industries, Inc. Omnibus Incentive Plan (as
amended from time to time, the “Plan”), which is incorporated into and forms a
part of this Agreement, and the Participant has been selected by the
Officers-Directors Compensation Committee or its designee (as applicable, the
“Committee”) to receive an Award under the Plan. Capitalized terms used in this
Agreement shall, unless defined elsewhere in this Agreement, have the respective
meanings given to such terms in the Plan.

The Award of Restricted Stock Units shall be confirmed by a separate Grant
Notice to which this Agreement is attached (the “Grant Notice”), specifying the
Date of Grant of the Award, the number of Restricted Stock Units granted and the
Award Goals (as defined in the Grant Notice) applicable to such Restricted Stock
Units. Each Restricted Stock Unit is a bookkeeping entry representing the
equivalent in value of a share of Common Stock. Such Award shall be subject to
the terms and conditions of this Agreement and such Grant Notice shall be deemed
incorporated by reference into this Agreement.

NOW, THEREFORE, the Company and the Participant, intending to be legally bound,
agree as follows:

 

1. Terms and Conditions of the Award.

 

  A. This Agreement sets forth the terms and conditions applicable to the Award
of Restricted Stock Units confirmed in the Grant Notice. The Award of Restricted
Stock Units is made under Article VII of the Plan. Unless and until the
Restricted Stock Units are vested in the manner set forth in paragraph 1.F. and
2.A. hereof, the Participant shall have no right to settlement of any such
Restricted Stock Units.

 

  B. The Committee may terminate the Award at any time on or prior to the
Vesting Date (as defined in the Grant Notice) if, in its sole discretion, the
Committee determines that the Participant is no longer in a position to have a
substantial opportunity to influence the long-term growth of the Company.



--------------------------------------------------------------------------------

  C. Prior to settlement of any vested Restricted Stock Units, such Restricted
Stock Units will represent an unsecured obligation of the Company, payable (if
at all) only from the general assets of the Company. The Company’s obligations
under this Agreement shall be unfunded and unsecured, and no special or separate
fund shall be established and no other segregation of assets shall be made and
the Participant shall have no greater rights than an unsecured general creditor
of the Company. Except as otherwise specifically provided in the Grant Notice or
this Agreement, the Participant shall have no rights as a stockholder of the
Company by virtue of any Restricted Stock Units granted under this Award unless
and until such Award is determined to be vested and resulting shares of Common
Stock are issued to the Participant.

 

  D. If the Participant’s employment with the Company terminates prior to the
Vesting Date but after the first anniversary of the Date of Grant because of
retirement, disability or job elimination (each, as determined in the
Committee’s sole discretion), the Participant shall be entitled to the same
Award to which the Participant would have been entitled had the Participant’s
employment continued through the Vesting Date, and such Award shall be paid as
soon as practicable following the Vesting Date, subject to paragraph 2.C.
hereof; provided, however, that the Committee, in its sole discretion, may
determine that the Participant will be entitled to a lesser Award. In the event
of the Participant’s death during his or her employment with the Company prior
to the Vesting Date but after the first anniversary of the Date of Grant, the
Participant’s Award shall be deemed fully vested and such Award shall be paid to
the Participant’s Beneficiary as promptly as practicable following the
Participant’s death (the “Accelerated Payout Date”), subject to paragraph 2.C.
hereof; provided, however, that the Committee, in its sole discretion, may
determine that the Participant will be entitled to a lesser Award.

 

  E. If the Participant’s employment with the Company terminates prior to the
Vesting Date for any reason other than retirement, disability, job elimination
or death, or for any reason before the first anniversary of the Date of Grant,
the Participant’s Award shall be forfeited on the date of such termination;
provided, however, that the Committee, in its sole discretion, may determine
that the Participant will be entitled to a full or partial payout with respect
to the Award, in which case the Award shall be paid as soon as practicable
following the Vesting Date, subject to paragraph 2.C. hereof.

 

  F. The Committee shall determine the extent, if any, to which the applicable
Award Goals have been attained and the extent, if any, to which the Award has
been earned by the Participant, as of the end of the Award Period or such other
date as the Committee may select in its sole discretion. The Committee shall
have the negative discretion to reduce or eliminate any payout for the Award.

 

  G.

The Award shall be subject to the provisions of Section 7.04 of the Plan
concerning a Change in Control of the Company, in which case the payout of the

 

- 2 -



--------------------------------------------------------------------------------

 

Award shall be made as soon as practicable following the date of the Change in
Control, subject to paragraph 2.C. hereof; provided, however, that if the Change
in Control would not constitute a “change in control event” under U.S. Treas.
Reg. § 1.409A-3(i)(5), then the restrictions to which the Restricted Stock Units
are subject shall terminate as provided in Section 7.04 of the Plan, but the
payout of the Award shall be made as soon as practicable following the Vesting
Date, subject to paragraph 2.C. hereof.

 

2. Payout on Account of Awards.

 

  A. Upon attainment of the Award Goals and satisfaction of all other applicable
conditions as to the issuance of the Restricted Stock Units, and otherwise
subject to this Agreement and the terms of the Plan, the Participant shall be
entitled to the number of shares of Common Stock constituting the Award as
determined by the Committee in accordance with paragraph 1.F. The Participant
shall be entitled to receive a payout of the vested Award in the form of cash,
shares of Common Stock or a combination of cash and shares, less any Tax-Related
Items as defined in paragraph 7, as determined by the Committee in its sole
discretion. The amount of any cash to be paid in lieu of Common Stock shall be
determined on the basis of the Fair Market Value of the Common Stock as of the
applicable Payout Date (as defined below).

 

  B. Any shares of Common Stock issued to the Participant with respect to his or
her Award shall be subject to such restrictions as the Committee may deem
advisable under the rules, regulations and other requirements of the Securities
and Exchange Commission, the New York Stock Exchange and any applicable state or
foreign securities laws, and the Committee may cause a legend or legends to be
endorsed on any stock certificates for such shares making appropriate references
to such legal restrictions.

 

  C. Except as otherwise provided in this Agreement, and except in the event the
Participant is permitted and has made an election to defer payout of the
Restricted Stock Units pursuant to the terms and conditions established by the
Company, the issuance of the shares of Common Stock in accordance with the
provisions of this paragraph 2 will be delivered as soon as practicable
following the earliest to occur of the Vesting Date, the Accelerated Payout
Date, or to the extent applicable, the date of a Change in Control (the “Payout
Date”), but in any event not later than (i) the last day of the calendar year in
which the applicable Payout Date occurs, or (ii) if later, the 15th day of the
third calendar month following the applicable Payout Date. Payout of Restricted
Stock Units that have been deferred shall be governed by the terms and
conditions of the deferral election form.

 

- 3 -



--------------------------------------------------------------------------------

3. Continuing Conditions. Notwithstanding any other provisions herein, the
Participant, by execution of this Agreement, agrees and acknowledges that in
return for the Award granted by the Company in this Agreement, the following
continuing conditions shall apply:

 

  A. If at any time prior to the Vesting Date or within one (1) year after the
Vesting Date the Participant engages in any activity in competition with any
activity of the Company or any of its Subsidiaries, or contrary or harmful to
the interests of the Company or any of its Subsidiaries, including, but not
limited to: (1) conduct related to the Participant’s employment for which either
criminal or civil penalties against the Participant may be sought; (2) violation
of Company (or Subsidiary) Business Conduct Policies; (3) accepting employment
with or serving as a consultant, advisor or in any other capacity to an employer
that is in competition with or acting against the interests of the Company or
any of its Subsidiaries, including employing or recruiting any present, former
or future employee of the Company or any of its Subsidiaries; (4) disclosing or
misusing any confidential information or material concerning the Company or any
of its Subsidiaries; or (5) participating in a hostile takeover attempt, then
this Award shall terminate effective as of the date on which the Participant
enters into such activity, unless terminated sooner by operation of another term
or condition of this Agreement, and any “Award Gain” realized by the Participant
shall be paid by the Participant to the Company. “Award Gain” shall mean the
cash and the Fair Market Value of the Common Stock delivered to the Participant
pursuant to paragraph 2 on the date of such delivery times the number of shares
so delivered. Any shares of Common Stock deferred by the Participant shall be
considered to have been delivered for the purpose of this paragraph 3.

 

  B. By accepting this Agreement, the Participant consents to a deduction from
any amounts the Company or any of its Subsidiaries owes the Participant from
time to time (including amounts owed the Participant as wages or other
compensation, fringe benefits or vacation pay, as well as any other amounts owed
to the Participant by the Company or any of its Subsidiaries), to the extent of
the amounts payable to the Company by the Participant under paragraph 3.A.
above. Whether or not the Company elects to make any set-off in whole or in
part, if the Company does not recover by means of set-off the full amount
payable by the Participant, calculated as set forth above, the Participant
agrees to pay immediately the unpaid balance to the Company.

 

  C. The Participant may be released from the Participant’s obligations under
paragraphs 3.A and 3.B above only if the Committee determines, in its sole
discretion, that such action is in the best interest of the Company.

 

4. Award Subject to Plan Provisions. Unless otherwise expressly provided in the
Grant Notice or this Agreement, the Restricted Stock Unit Award shall be subject
to the provisions of the Plan, including, without limitation, Article XI. In the
event of any conflict between this Agreement and either the Grant Notice or the
Plan, the Grant Notice or Plan, as applicable, shall control over this
Agreement.

 

5. Applicable Law; Entire Agreement; Venue. This Agreement shall be governed by
and construed in accordance with the laws of the Commonwealth of Pennsylvania
without reference to any choice of law principles. The Grant Notice, this
Agreement and the Plan contain all terms and conditions with respect to the
subject matter hereof.

 

- 4 -



--------------------------------------------------------------------------------

For purposes of litigating any dispute that arises under the Award or this
Agreement, the parties hereby submit to and consent to the jurisdiction of the
Commonwealth of Pennsylvania, and agree that such litigation shall be conducted
in the courts of Allegheny County, Pennsylvania, or other federal courts for the
United States for the Western District of Pennsylvania, and no other courts,
where this Award of Restricted Stock Units is made and/or to be performed. The
parties agree that, if suit is filed in Allegheny County courts, application
will be made by one or both parties, without objection, to have the case heard
in the Center for Commercial and Complex Litigation of the Court of Common Pleas
of Allegheny County.

 

6. Further Assurances. The Participant agrees, upon demand of the Company or the
Committee, to do all acts and execute, deliver and perform all additional
documents, instruments and agreements (including, without limitation, stock
powers with respect to shares of Common Stock issued or otherwise distributed in
relation to this Award) which may be reasonably required by the Company or the
Committee, as the case may be, to implement the provisions and purposes of the
Grant Notice, this Agreement and the Plan.

 

7. Taxes. Regardless of any action the Company and/or the Subsidiary employing
the Participant (the “Employer”) take with respect to any or all income tax
(including U.S. federal, state, and local tax and/or non-U.S. tax), social
insurance, payroll tax, payment on account or other tax-related withholding
(“Tax-Related Items”), the Participant acknowledges that the ultimate liability
for all Tax-Related Items legally due by the Participant is and remains the
Participant’s responsibility and that the Company and/or the Employer (i) make
no representations or undertakings regarding the treatment of any Tax-Related
Items in connection with any aspect of the Award, including the grant and
vesting of the Restricted Stock Units, the conversion of the Restricted Stock
Units into shares or the receipt of an equivalent cash payment, the subsequent
sale of any shares acquired pursuant to the Restricted Stock Units and the
receipt of any dividends or Dividend Equivalents; and (ii) do not commit to
structure the terms of the grant or any aspect of the Award to reduce or
eliminate the Participant’s liability for Tax-Related Items.

Prior to the relevant taxable event, the Participant shall pay or make adequate
arrangements satisfactory to the Company and/or the Employer to satisfy all
Tax-Related Items. In this regard, the Participant authorizes the Company and/or
the Employer to satisfy the Tax-Related Items obligation by withholding
otherwise deliverable shares of Common Stock, provided that the Company only
withholds the amount of shares necessary to satisfy the minimum withholding
amount or such other amount as may be necessary to avoid adverse accounting
treatment. In addition, the Participant authorizes the Company and/or the
Employer, in their sole discretion and pursuant to such procedures as the
Company may specify from time to time, to withhold any Tax-Related Items
necessary to comply with legal requirements by one or more of the following
means: (i) arranging for the sale of shares of Common Stock acquired upon the
vesting

 

- 5 -



--------------------------------------------------------------------------------

of the Award (on the Participant’s behalf and at the Participant’s direction
pursuant to this authorization) and withholding from the cash proceeds; and /or
(ii) withholding from any wages or other cash compensation paid to the
Participant by the Company and/or the Employer or from any equivalent cash
payment received in connection with the Award. If the obligation for Tax-Related
Items is satisfied by withholding a number of shares as described herein, the
Participant shall be deemed, for tax purposes only, to have been issued the full
number of shares of Common Stock subject to the vested portion of the Award,
notwithstanding that a number of shares are held back solely for the purpose of
paying the Tax-Related Items due as a result of any aspect of the Award. The
Participant shall pay to the Company and/or the Employer any amount of
Tax-Related Items that is required to be withheld in connection with the
Restricted Stock Units that cannot be satisfied by the means previously
described. The Company may refuse to deliver to the Participant any shares of
Common Stock pursuant to the Award if the Participant fails to comply with his
or her obligations in connection with the Tax-Related Items as described in this
paragraph.

 

8. Transfer Restrictions. This Award and the Restricted Stock Units are not
transferable other than by will or the laws of descent and distribution, and may
not be assigned, hypothecated or otherwise pledged and shall not be subject to
execution, attachment or similar process. Upon any attempt to effect any such
disposition, or upon the levy of any such process, the Award shall immediately
become null and void and the Restricted Stock Units shall be forfeited.

 

9. Capitalization Adjustments. The number of Restricted Stock Units awarded is
subject to adjustment as provided in Section 11.07(a) of the Plan. The
Participant shall be notified of such adjustment and such adjustment shall be
binding upon the Company and the Participant.

 

10. Securities Law Compliance. Notwithstanding anything to the contrary
contained herein, no shares of Common Stock shall be issued to the Participant
upon vesting of this Restricted Stock Unit Award unless the Common Stock is then
registered under the U.S. Securities Act of 1933, as amended (the “Securities
Act”) or, if such Common Stock is not then so registered, the Company has
determined that such vesting and issuance would be exempt from the registration
requirements of the Securities Act. By accepting this Award, the Participant
agrees not to sell any of the shares of Common Stock received under this Award
at a time when the applicable laws or Company policies prohibit a sale.

 

11. Award Confers No Rights to Continued Employment. Nothing contained in the
Plan or this Agreement shall give the Participant the right to be retained in
the employment of the Company or any Subsidiary or affect the right of any such
employer to terminate the Participant’s employment.

 

12. Severability. If any provision of this Agreement shall be held to be
illegal, invalid or unenforceable, that provision will be enforced to the
maximum extent permissible and the legality, validity and enforceability of the
remaining provisions shall not in any way be affected or impaired thereby.

 

- 6 -



--------------------------------------------------------------------------------

13. Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to the Award or future awards under the Plan by
electronic means or request the Participant’s consent to participate in the Plan
by electronic means. The Participant hereby consents to receive such documents
by electronic delivery and agrees to participate in the Plan through an on-line
or electronic system established and maintained by the Company or a third party
designated by the Company.

 

14. Code Section 409A. It is the intent that the vesting or the payout of the
Restricted Stock Units set forth in this Agreement shall comply with the
requirements of Section 409A of the Code, and any ambiguities herein will be
interpreted to so comply. The Company reserves the right, to the extent the
Company deems necessary or advisable in its sole discretion, to unilaterally
amend or modify this Agreement as may be necessary to ensure that all vesting or
payouts provided under this Agreement are made in a manner that complies with
Section 409A of the Code; provided, however, that the Company makes no
representation that the vesting or payout of Restricted Stock Units provided
under this Agreement will comply with Section 409A of the Code.

 

PPG Industries, Inc. By:  

 

Name:   Title:  

 

  I Accept    I Do Not Accept   

 

- 7 -